McGrath, C. J.
(dissenting). I am not prepared to say that, by the agreement made with her husband after the relations between husband and wdfe had become strained, plaintiff is precluded , from showing the difference between the amount accepted under those circumstances and the amount sufficient to maintain her as she had been maintained prior to the interruption of those relations. The character and extent of the support contributed by a husband to his wife are not determined by the rule which would be applicable in the settlement of the question of alimony in a divorce cáse; nor should plaintiff be concluded by a settlement, as between her husband and herself, forced or suggested by the situation into which the parties had been brought by defendant’s misconduct.